Citation Nr: 1747613	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of fracture, right tibia with adherent scar. 

2. Entitlement to an initial evaluation in excess of 10 percent for a painful scar associated with residuals of fracture, right tibia with adherent scar. 

3. Entitlement to a compensable evaluation for loss of bone, right fibula, donor site. 

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of open heart surgery. 

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for delayed surgery to treat left biceps tendon rupture with left shoulder degenerative arthritis.

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for rupture of right long head of biceps with right shoulder degenerative arthritis.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012, August 2013, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and Muskogee, Oklahoma. 

Specifically, the February 2012 rating decision granted service connection for a painful scar associated with residuals of fracture, right tibia with adherent scar, and assigned a 10 percent rating effective from February 8, 2011; denied a rating in excess of 20 percent for residuals of fracture, right tibia with adherent scar; denied a compensable rating for loss of bone, right fibula, donor site; and denied TDIU.  The Veteran submitted a Notice of Disagreement (NOD) in March 2012; a Statement of the Case was issued in August 2012; and a VA Form 9 was received in September 2012. 

The August 2013 rating decision denied the claim of entitlement to compensation under 38 U.S.C. 1151 for residuals of open heart surgery.  The Veteran submitted a NOD in October 2013; an SOC was issued in January 2014; and a VA Form 9 was received in January 2014. 

The January 2015 rating decision denied the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for delayed surgery for the left biceps tear and delayed treatment for right biceps tear.  An NOD was submitted in February 2015; an SOC was issued in December 2015; and a VA Form 9 was submitted in December 2015. 

In June 2014, the Veteran presented testimony before the undersigned on the issues pertaining to increased ratings for residuals of right tibia fracture, right tibia scar, and right tibia bone loss, and compensation under § 1151 for residuals of open heart surgery.  A transcript is of record.  

The Board then remanded the aforementioned issues in January 2015 for further development of the record. 

The Board notes that the Veteran initially requested a Video Conference hearing on the matters of entitlement to compensation under 38 U.S.C.A. § 1151 for right and left bicep ruptures. See December 2015 VA Form 9.  The Veteran has since withdrawn that request. See August 2016 Hearing Withdraw Request. 

The appeal originally encompassed a claim of entitlement to service connection for an acquired psychiatric disorder.  In a January 2016 rating decision, the RO granted service connection for major depression disorder.  This was a full grant of the benefit sought with regard to that issue. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for residuals of a right tibia fracture, entitlement to a higher rating for loss of bone, right fibula, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The most competent and probative evidence reflects that the Veteran's costochondritis was caused by VA surgical treatment and was the result of an event not reasonably foreseeable.  

2. The most competent and probative evidence reflects that the Veteran does not have an additional disability resulting from VA's delay in diagnosis of, or treatment for right biceps tear. 

3. The most competent and probative evidence reflects that the Veteran does not have an additional disability resulting from VA's delay in diagnosis of, or surgical treatment for left biceps tear. 

4. The evidence reflects that the Veteran has no more than two painful scars associated with residuals of fracture, right tibia; scars that are deep and nonlinear and an area or areas of at least 6 square inches (39 square cm) but less than 12 square inches, superficial and nonlinear, and of an area of 144 square inches (929 square cm) or greater, unstable, or restrict movement have not been shown.


CONCLUSIONS OF LAW

1. The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of open heart surgery, diagnosed as costochondritis, have been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

2. The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for delayed surgery to treat left biceps tendon rupture with left shoulder degenerative arthritis have not been met. 38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

3. The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right biceps tendon rupture with right shoulder degenerative arthritis have not been met. 38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

4. The criteria for an initial rating in excess of 10 percent for scars associated with residuals of fracture, right tibia, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal. 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Entitlement to Compensation Under 38 U.S.C.A. § 1151 - Applicable Law & Regulations

A Veteran who suffers disability or death resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . .were service-connected" if the additional disability or death was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled or died as a result of VA treatment or vocational rehabilitation. 38 U.S.C.A. § 1151 (a).

First, there must be evidence of additional disability or death, as shown by comparing the veteran's condition before and after the VA medical care in question. 38 C.F.R. § 3.361 (b).  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct. 38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.301 (c)(3).

Second, the additional disability or death must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA. 38 C.F.R. § 3.361 (c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). 

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment. 38 U.S.C.A. § 1151 (a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability; it must be shown that the medical or surgical treatment caused the Veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent. Id.  

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (a)(1)(B); 38 C.F.R. § 3.361 (d)(2).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id.  

Residuals of open heart surgery

The Veteran contends that he is entitled to benefits under 38 U.S.C.A. § 1151 ("1151 claim") for residuals of open heart surgery.  He essentially asserts that the subclavian catheter placed during his coronary artery bypass surgery was improperly sutured, became entrapped, and necessitated a second sternotomy which resulted in his current costochondritis disability.  

The medical record reflects that the Veteran underwent coronary artery bypass graft (CABG) surgery with placement of a subclavian catheter in January 2005.  Following surgery, and prior to discharge, it was discovered that the right subclavian catheter was entrapped; the Veteran subsequently underwent a "re-operative sternotomy less than one month post-operative," and removal of the superior vena cava cannulation suture and catheter with replacement of the vena cava cannulation suture. See January 2005 VA Operative Report.  The operative report indicated that the surgery also entailed making an incision in the place of the previous median sternotomy, removal of staples, wires, sutures, and catheter, and re-closure of the deep tissues.  No complications were noted. 

During his hearing, the Veteran endorsed pain, tenderness, extreme sensitivity in the area of the sternum, an inability to lift more than 35-40 pounds, and restriction of chest/arm movements since the time of the second sternotomy. See also Attorney Brief. 

VA obtained a medical opinion in April 2013 to address the Veteran's claim concerning compensation under 38 U.S.C.A. § 1151.  The examiner noted that the Veteran currently complained of chronic pain in the xiphoid area of the chest.  On examination, the sternal wound was noted as well-healed and there was no instability of the sternum.  Tenderness in subxiphoid area was present.  The examiner stated that he did not observe any pain in excess of the usual sternotomy and that there was no evidence that the second operation was the cause of his current pain.  He further opined that there was no carelessness, negligence, or lack of skill in the attending VA personnel, reasoning that the central line is in close proximity to the suture line of the PFO closure and the cable cannulation site, and entrapment is well described in the literature.  In short, the examiner found that there was no negligence on the part of the VA surgeon; that the diagnosis was timely; and that there was no connection between his pain and second operation. 

In support of his claim, the Veteran submitted a private examination report, dated in June 2014, from Dr. J.E., "an expert in occupational, environmental and legal medicine" as described by the Veteran's representative.  Dr. J.E. maintained that objectively, the xiphoid process was found to be extremely tender to light touch.  Dr. J.E. noted that when the Veteran pulled his arms back, it pulled on the lower part of the scar from the thoracotomies for his bypass and removal of the subclavian catheter.  Dr. J.E. opined that the entrapped subclavian catheter "is an unforeseen event due to the suture that held the catheter could not be removed requiring the second thoracotomy," and that the Veteran had developed xiphoid process costochondral pain as a result of the second thoracotomy.  He diagnosed costochondritis, xiphoid process of the sternum, which was a "not foreseeable outcome of entrapped right subclavian catheter." 

An addendum VA opinion was obtained in May 2015.  The examiner opined that "sutures on closing cava or LA occasionally go through RA or R sided circulation, and can entrap central line without operator's knowledge."  He stated that this was not typical and therefore was an unforeseen event.  

Based on a review of the evidence of record, the Board finds that benefits under 38 U.S.C.A. § 1151 should be granted in this instance.  

First, the Board finds that the Veteran has incurred a qualifying additional disability as required under 38 U.S.C.A. § 1151 (a). See also 38 C.F.R. §3.361 (b).  Specifically, the Board finds the Veteran's lay testimony to be both competent and credible that he has experienced pain, tenderness, and extreme sensitivity in the area of the sternum since the second sternotomy. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the testimony is corroborated by VA and private treatment records documenting a costochondritis diagnosis following the re-operative sternotomy procedure.  

Next, the Board must address whether the Veteran's costochondritis was caused by VA medical or surgical treatment, and if so, whether the proximate cause of this additional disability was an event not reasonably foreseeable. 

As noted, the Veteran underwent CABG surgery with placement of a subclavian catheter in January 2005 at the Oklahoma VAMC.  It is undisputed that the subclavian catheter subsequently became entrapped which necessitated a second sternotomy/thoracotomy procedure five days after the initial surgery. See Operative Report.  Both the May 2015 VA examiner and June 2014 private examiner opined that the entrapped subclavian catheter was an unforeseen event.  The June 2014 private examiner further opined that the re-operative sternotomy/thoracotomy resulted in the Veteran's current costochondritis and that this, too, was an unforeseeable outcome of entrapped right subclavian catheter.  The Board notes that the April 2013 VA examiner did not acknowledge the existing diagnoses of costochondritis and did not otherwise address the issue of foreseeability; therefore, the opinion is of little probative value here. 

In short, the weight of the probative evidence reflects that the Veteran's VA surgical treatment (i.e., CABG procedure with placement of subclavian catheter and subsequent entrapment with re-operative sternotomy) caused his costochondritis and that the proximate cause (i.e., the entrapped subclavian catheter with re-operative sternotomy) of this additional disability resulting from VA medical treatment was an event not reasonably foreseeable.

The statute and regulation reflect that, if additional disability due to VA treatment is either caused by VA fault or the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C.A. § 1151 is warranted.  As the competent, probative evidence reflects that the Veteran's costochondritis was caused by VA surgical treatment and was the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C.A. § 1151 must be granted.
Ruptures of left and right biceps with bilateral shoulder degenerative arthritis 

The Veteran contends that he is entitled to benefits under 38 U.S.C.A. § 1151 for residual right and left shoulder conditions due to VA's delay in surgically treating a left biceps tendon rupture and failure to surgically treat a right biceps rupture.  He essentially asserts that the alleged delay in treatment/surgery resulted in degenerative arthritis of the shoulders. 

VA treatment records reflect that the Veteran presented with left shoulder pain in November 1999.  The assessment was right shoulder bursitis, biceps tendon.  He was prescribed Naprosyn and range of motion exercises.  In March 2000, the Veteran complained of right shoulder pain and decreased mobility; a VA x-ray confirmed moderate degenerative joint disease of the AC joint and evidence of torn biceps tendon.  In October 2010, the Veteran presented to VA with left arm pain and a possible left biceps/tendon tear after lifting a bag of cement and feeling a "pop."  He endorsed severe pain when moving the left arm.  He was fitted with a left arm sling and scheduled for orthopedic evaluation.  In January 2011, he was diagnosed with arthrosis biceps, long head of biceps rupture.  An April 2011 MRI report indicated findings consistent with a tear of the long head of biceps, tendinosis of rotator cuff with a 1.3 centimeter partial undersurface tear in distal aspect of infraspinatus tendon, and degenerative changes in the glenoid labrum and degenerative disease of the glenohumeral joints.  A possible prior remote posterior shoulder dislocation was also noted, as well as mild to moderate degenerative disease of the acromioclavicular joint.  In June 2011, the Veteran endorsed right arm pain.  In August 2011, VA treatment records noted arthrosis and impingement of left long head of biceps.  The note indicated that the Veteran was awaiting appointment with a surgeon.  In January 2011, the Veteran presented for routine care; he endorsed pain and restricted movement with any heavy movement of the left arm.  It was noted that he had a history of ruptured long head of biceps and getting steroid shots.  In August 2012, the Veteran underwent left shoulder arthroscopy with debridement of the labrum for glenohumeral chondromalacia and acromioclavicular arthrosis.  It was noted that the Veteran had failed extensive conservative treatment. 

The Veteran submitted a June 2014 private opinion in support of his claim.  The private physician opined that waiting two years to perform surgery on the left biceps tendon resulted in further retraction of the left biceps and lost opportunity to reattach the left biceps.  He stated that a torn biceps tendon shoulder be treated "immediately before the retraction occurs or then it is impossible to pull the tendon back into place to perform surgery."  With respect to the right biceps, the private physician opined that "only providing physical therapy and not doing surgery, this Veteran was denied the opportunity to try re-anastomosis of his right biceps tendon."  

A VA opinion was obtained in November 2014.  The examiner thoroughly reviewed and discussed the Veteran's medical history, VA treatment records, and private treatment records.  With respect to the right and left biceps/shoulders, the VA examiner opined that there was no additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the attending VA personnel.  The VA examiner also opined that it was less likely than not that there was a failure on the part of the VA to timely diagnose and/or properly treat the claimed disabilities that allowed the disabilities to continue to progress.  

The VA examiner provided a lengthy rationale, the salient points of which noted that the Veteran had degenerative changes in the left shoulder at the time he presented to the VAMC in October 2010; that he subsequently ruptured the long head of the biceps muscle; and that the records indicated that conservative treatment was performed with injections, medication, physical therapy, and eventual left shoulder debridement in 2012.  The examiner noted that this was the preferable standard of care per the medical and orthopedic surgery literature.  The examiner further opined, "The electronic treatment records indicated that the Veteran already had significant left and right shoulder degenerative joint disease prior to the left shoulder biceps tear, which more likely than not was related to the pre-existing pathology in the left shoulder."  With respect to the private opinion, the VA examiner stated, "The opinion by the private doctor in stating that the delay caused irreparable damage to the left shoulder is not in agreement with the medical records which indicated there was chronic degenerative disease in the left shoulder which less than likely was affected or worsened by any delay on the part of VA...The records indicated the Veteran was frequently evaluated on multiple occasions with multiple chronic medical problems that were being monitored since 1999."  

With respect to the right shoulder, the VA examiner reasoned that the Veteran already had significant right shoulder degenerative joint disease as early as 1999, which was followed for many years without any indication for surgery per the records and medical literature.  The examiner noted that the treatment at the VAMC was in agreement with the medical literature which indicates conservative care for biceps injury/ or tendinopathy is the preferable treatment.  The examiner further stated, "The opinion by the private doctor in stating that the delay caused irreparable damage to the right shoulder is not in agreement with the medical records which indicated there was chronic degenerative disease in the right shoulder which less than likely was affected or worsened by any delay on the part of VA."  In reaching his conclusions, the examiner cited numerous medical studies and literature addressing biceps ruptures/injuries and treatment.  

Again, the Veteran essentially contends that VA was negligent in delaying surgery to repair a left biceps tear and in failing to surgically treat a right biceps tear and that this resulted in additional disability (i.e., degenerative arthritis of the shoulders).  The probative medical evidence of record does not support the Veteran's claim, however, as there is no evidence of an additional disability, as defined by the VA, due to VA medical treatment or care.  In this regard, the 2014 VA examiner specifically opined that there was, in fact, no additional disability caused by the alleged delay in surgical treatment of the left biceps and/or failure to perform surgery on the right biceps.  Indeed, as noted by the 2014 VA examiner, the Veteran had significant left and right shoulder degenerative joint disease prior to the left and right biceps tears.  Notably, the VA examiner also expressly found that the claimed additional disability (i.e., DJD) was less likely as not caused and/or worsened as a result of the VA treatment at issue.  This conclusion is consistent with the contemporaneous VA medical evidence of record which noted moderate right shoulder DJD in 2000 and mild to moderate left shoulder DJD in 2011.  

The Board further notes that the evidence does not indicate that any asserted post-treatment residuals were proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable.  In this regard, the 2014 VA examiner specifically opined that there was no negligence involved or failure on the part of the VA to timely diagnose or properly treat the biceps tears, as the Veteran was frequently monitored and received conservative treatment for these conditions (i.e., physical therapy, shots, medications, etc.,), which was noted as the acceptable or "preferable treatment" for biceps tendinopathies and tears according to the pertinent medical literature.  

The Board acknowledges the private medical opinion submitted by the Veteran which appears to assign fault to VA for conservatively treating the biceps tears, but finds the November 2014 VA opinion to be of greater probative value on the issues of additional disability and causation because it was rendered after a thorough review of the Veteran's medical history and treatment records; it was supported by extensive medical rationale, to include citations to medical studies and literature addressing evaluation/monitoring of biceps tears; and it was consistent with the other medical evidence of record (namely, the contemporaneous VA treatment records).  The private opinion lacks such thoroughness and rationale.  

As the record does not demonstrate that the Veteran has an additional disability as a result of VA treatment, the Veteran's claim for compensation must be denied and no further analysis of the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 is necessary.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

II. Increased Ratings, Generally 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  

Right Leg Scars

The Veteran seeks a higher initial rating for his service-connected right leg scars.  During his hearing before the undersigned, the Veteran stated that his tibia and fibula scars were painful and did not heal well when wounded.  

The Veteran underwent a VA/QTC examination in November 2011.  The examiner identified two scars - one on the lateral aspect of the lower right leg and one on the medial aspect of the right lower leg.  The lateral scar was described as measuring 22 centimeters by 0.1 centimeters.  It was linear, painful, and superficial with no underlying tissue damage.  There was no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  The medial scar was described as measuring 18 centimeters by 0.1 centimeters.  It was linear, non-painful, and superficial with no underlying tissue damage.  There was no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function. 

A June 2014 private examination noted an "obvious, large cosmetically deforming scar, retraction of the scar, loss of tissue and displacement of the inner aspect of the muscles and tendons of the right knee," resulting decreased range of motion of the right knee/ankle. See Dr. E's June 2014 Examination Report. 

The Veteran underwent a VA Scar examination in June 2015.  The Veteran stated that the scar on his anterior tibia was very sensitive to touch and that he had some hypersensitivity.  He denied skin breakdown or instability.  Objectively, one-third of the scar on the right anterior shin was painful to palpation.  The lateral right shin scar was linear and measured 17 centimeters.  The other scar was deep and non-linear and measured 15 centimeters by 0.5 centimeters.  The total area of deep, non-linear scars was described as 7.5 square centimeters.  The scars were not unstable.  There was no loss of covering of skin over the scars.  None of the scars resulted in disfigurement or limitation of motion. 

For the entire increased rating period, the Veteran's residual tibia/fibula scars have been rated as 10 percent disabling under Diagnostic Code 7804, as based on one or two painful scars.  A higher rating under DC 7804 is warranted when there are three or four scars that are unstable or painful. See 38 C.F.R. § 4.118, DC 7804. 

The Board notes that the medical record clearly reflects that the Veteran has two surgical scars associated with the service-connected residuals of a right tibia fracture - one scar is located at the tumor site on the right tibia and the other scar located at the donor/graft site on the right fibula. See 2011 and 2015 VA Examination Reports.  Thus, a higher rating of 20 percent under Diagnostic Code 7804 cannot be assigned as the Veteran has only one or two, not three or four, scars that are painful.  38 C.F.R. § 4.118, DC 7804. 

Moreover, an additional 10 percent under this code is not warranted as none of the Veteran's scars are unstable. See DC 7804, Note 2; see also 2011 and 2015 VA Examination Reports (finding that none of the Veteran's scars are unstable). 

The Board has considered whether a higher or separate rating may be assigned under any alternate Diagnostic Codes.  For example, Diagnostic Code 7801 applies where there are scars-other than those of the head, face, or neck-that are deep and nonlinear.  Under this code, a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 square cm), but less than 12 square inches (77 square cm), in size.  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm), 72 square inches (465 square cm), and 144 square inches (929 square cm), respectively.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2016).

In this case, the Veteran's scar(s) are deep and nonlinear, but they do not occupy a total area or areas of at least 6 square inches (39 square cm).  Indeed, as found by the June 2015 VA examiner, the Veteran's deep and linear scars affect a total area of 7.5 square centimeters.  Therefore, the Board finds that a higher or separate rating under DC 7801 is not warranted.  

The Board has also considered whether a higher, or an alternate, rating could be awarded for the Veteran's scars under Diagnostic Codes 7800, 7802, or 7805.  

Diagnostic Code 7800 is unavailing as there is no evidence that the Veteran has scars or other characteristics of disfigurement, as defined under that code, affecting his head, face, and neck.  

Diagnostic Code 7802, for superficial and nonlinear, is likewise unavailing as the Veteran's scars do not occupy an area, or areas, of 144 square inches (929 square cm) or more, which is the minimum requirement for a 10 percent rating.  

Diagnostic Code 7805 also does not apply here as the Veteran's scars have no other disabling effects not considered by Diagnostic Codes 7800-7804.  

With respect to Diagnostic Code 7805, the Board finds most persuasive the findings of the November 2011 and June 2015 VA examiners that the Veteran's scars result in no limitation of motion or function, as the examiners' opinions were based on objective findings and a thorough physical examination of the Veteran.  

Accordingly, the Board finds that no rating increase is justified under Diagnostic Code 7800, 7802, or 7805.

In reaching the above conclusions, the Board acknowledges Dr. E's assessment of the right leg scar, i.e., that it is manifested by loss of tissue, displacement of the muscles, and decreased range of motion of the knee/ankle.  However, these findings are wholly inconsistent with the other medical and lay evidence of record, to include the 2011 and 2015 VA examination reports, as well as the Veteran's own statements and testimony in which he described his scars as painful, sensitive to touch (especially after bumping into something), and itchy with some peeling, but not unstable or with skin breakdown, restricted movement, or muscle involvement. See, e.g., Hearing Transcript (Veteran denies restriction of movement); see also June 2015 VA Examination Report (Veteran denied skin breakdown or instability).  

In short, the Board concludes that the findings contained in the 2011 and 2015 VA examination reports (in conjunction with the Veteran's competent statements/testimony) are more persuasive and probative and reflect a more accurate disability picture as they were rendered after a thorough physical examination of the Veteran's scars (to include scar measurements and consideration of the relevant rating criteria for scars) and they consistently reflect the presence of two right leg scars that are painful (and partially deep and nonlinear), but not unstable, restrictive of movement, or with frequent loss of covering of the skin or muscle involvement.  

In sum, the preponderance of the evidence is against the award of an initial rating in excess of 10 percent for the Veteran's scars associated with the service-connected residuals of a right tibia fracture.  The claim must therefore be denied. 




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of open heart surgery, diagnosed as costochondritis, is granted, subject to applicable law and regulations governing the award of monetary benefits.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for delayed surgery to treat left biceps tendon rupture with left shoulder degenerative arthritis is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for rupture of right long head of biceps with right shoulder degenerative arthritis is denied. 

An initial rating in excess of 10 percent for scars related to service-connected residuals of fracture, right tibia, is denied. 


REMAND

Right Tibia Fracture Residuals and Loss of Bone, Right Fibula

The Veteran seeks a higher rating for service-connected residuals of a right tibia fracture, currently rated as 20 percent disabling.  He also seeks a compensable rating for service-connected loss of bone, right fibula, donor site.  During his hearing before the undersigned, the Veteran endorsed associated right leg pain, sensitivity, and problems walking on uneven ground.  He also stated that he felt like his tibia was bending in certain positions.  In a September 2014 private evaluation, Dr. E. described associated right knee pain and giving way.  

The right tibia disability is currently evaluated under Diagnostic Code 5262, which contemplates impairment of the tibia and fibula.  The right fibula disability is currently evaluated under Diagnostic Code 5299-5275.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury.  Diagnostic Code 5275 pertains to shortening of the lower extremity.  

The Veteran was last afforded a VA/QTC examination of his right tibia and fibula disabilities in 2011.  He also underwent VA Knee and Hip/Thigh examinations in December 2014; however, these examinations were conducted for purposes of establishing service connection for a left hip disorder and increased rating claim relating to the left knee.  The examinations did not specifically address or delineate any symptoms or manifestations relating to the service-connected right tibia or right fibula disabilities.  

In short, the Veteran has not been afforded a comprehensive VA examination to determine the exact nature and severity of his right tibia fracture residuals and right fibula bone loss (excluding the associated scarring) since 2011.  In light of the Veteran's assertions of worsening right leg symptomatology, and further considering that it has been more than six years since the most recent VA examinations of his right tibia and fibula, the Board finds that the Veteran should be scheduled for a VA examination on remand to address the current nature and severity of his service-connected right lower extremity disabilities.

TDIU 

The Board previously remanded the TDIU claim in January 2015 in order to obtain a Social and Industrial Survey.  According to the January 2016 Supplemental Statement of the Case (SSOC), the requested survey/opinion was obtained on June 23, 2015.  Unfortunately, the Social and Industrial Survey/Opinion is not currently associated with the electronic claims file.  The June 2015 Social and Industrial Survey should thus be associated with the VBMS record on remand. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the June 23, 2015, Social and Industrial Survey with the VBMS record and conduct any other necessary development (e.g., an addendum opinion) of the TDIU claim in light of the grant of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of open heart surgery, diagnosed as costochondritis herein. 

2. Schedule the Veteran for the appropriate VA examination to assess the nature and severity of his service-connected residuals of fracture, right tibia. 

The Veteran's claims folders, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted. 

The examiner should identify any orthopedic, muscle, and/or neurological residuals associated with the right tibia fracture (excluding scarring), to specifically include any impairment of the right knee or ankle (see 38 C.F.R. § 4.71a, Diagnostic Code 5262).  The examination must comply with Correia v. McDonald, 28 Vet. App. 158 (2016), in that the examination should record the results of range of motion in BOTH legs (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  Also, in regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

The examination report must provide complete rationale for all findings and conclusions.

3. Schedule the Veteran for the appropriate VA examination to assess the nature and severity of his service-connected for loss of bone, right fibula, donor site. 

The Veteran's claims folders, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted. 

The examiner should identify any orthopedic, muscle, and/or neurological residuals associated with the loss of bone, right fibula (excluding scarring), to specifically include any shortening of the right lower extremity (see 38 C.F.R. § 4.71a, Diagnostic Code 5275).  

The examination report must provide complete rationale for all findings and conclusions.

4. Following the above development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


